Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/09/2022 have been fully considered but they are not persuasive in part. It was agreed during the interview mailed on 06/14/2022 that Kadambe does not disclose measuring a highest received signal power of a detected electromagnetic transmission – because Kadambe disclosed determining whether a detected signal is greater than a threshold and uses a geolocation module 158. 
	However, upon further consideration of the instant specification. It seems the “measuring of the highest received signal power of a detected electromagnetic transmission” is used only for determining a direction of the transmission and not the location as claimed. (see instant fig. 2, par. 0054 and 0061, showing the three lobes are used to determine source 202’s direction not location). Therefore, a 112 1st rejection is included below. A revised rejection is provided below using Applicant provided reference to Sierens. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed above, upon a more in-depth consideration, the specification supports using the detected highest received signal power to determine a direction of the transmitting source and not the actual location of the source. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464) in view of Caldwell (US 20170293019) and Sierens (US 9,3441,698).

Regarding claim 1, Kadambe discloses that “A method to automatically detect and jam an electromagnetic transmission comprising the following steps: detecting an electromagnetic transmission from an electromagnetic radiating source (Kadambe, in at least col. 2, lines 11-22: Such an apparatus includes one or more sensor units configured to detect radio frequency signals, a signal classifier configured to classify the detected radio frequency signals into a classification, …), 
selecting a waveform and frequency to disturb the determined type of detected electromagnetic transmission and , transmitting a waveform with a frequency to jam the determined type of detected electromagnetic transmission (Kadambe, in at least Fig. 1 and col. 10, lines 28-44: Returning to FIG. 1, jammer 141 generates a jamming signal using the signal parameters supplied by signal classifier 155, … since the signal classifier 155 of the disclosed system provides these signal parameters, a spot jammer may be employed. The main advantage of the spot jammer is that by limiting its bandwidth to cover only the known signal's bandwidth, … The proposed spot jammer can be built with (a) 40 one or more external antennas that are capable of transmitting a wide range of frequencies, (b) a signal generator that generates a jamming signal with the required center frequency and bandwidth, and (c) an RF amplifier which is responsible for boosting the power to the desired level).”
Kadambe does not expressly disclose “determining a geographic location of the wireless device by measuring a highest received signal power of the detected electromagnetic transmission.”
Sierens shows a radio frequency jamming source locater using radio direction finding, where the maximum gain of an antenna using signal strengths is determined to locate an electromagnetic radiating source (see abstract, fig. 5 (steps 530-545) and col. 2 lines 53-65 and col. 5 lines 39-42 “ If signal strength indication is maximum in the current boresight direction, the direction to jamming source is inferred to be in that direction”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine direction and using additional means, the location of a source based on highest signal strength detection as taught by Sierens, in the system of Kadambe, in order to determine jamming source direction (see col. 5 lines 39-42 of Sierens). 

Kadambe and Sierens do not expressly disclose “determining a type of the detected electromagnetic transmission by comparing a signature of the detected electromagnetic transmission with signatures from a database.”
Caldwell teaches that “determining the type of the received electromagnetic radiation by comparing the signature of the received signal with signatures from a database
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Caldwell’s teaching in the modified system Kadambe and Sierens, in order to detect radio frequency signals, a signal classifier configured to classify the detected radio frequency signals into a classification, the classification including at least one known signal type and an unknown signal type, a clustering learning algorithm capable of finding clusters of common signals among the previously seen unknown signals (Abstract of Cadwell).

Claims 9 and 15 are rejected for the same reasons set forth above because the limitations have been addressed. 

Regarding claim 2, Caldwell further teaches that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected from a database (Caldwell, in at least Figs. 1 & 3 and [0027]: The PDW generator 310 determines the type of pulse to be generated as a PRF pattern using the pulse properties of the pulse provided from the pulse detector 308. The pulse properties include, for example, pulse width, frequency and amplitude, among others. The pulse detector 308 indicates the pulse properties using a particular codeword of predetermined length; and [0028-0029]; and Fig. 3 and [0023]: Digital Radio Frequency Memory (DRFM) pulse storage module 322).”

Regarding claim 8, Kadambe further discloses that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein it is determined how to battle an unknown target 

 	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464), Sierens and Caldwell (US 20170293019) in view of Chen (US 20200136745).

Regarding claim 3, Kadambe, Sierens and Caldwell disclose the features of claim 1, but do not expressly disclose that A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected so that the frequency is identical to the detected frequency and that the waveform is white noise.
Chen, in the same field of endeavor, teaches that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected so that the frequency is identical to the detected frequency and that the waveform is Gaussian noise (Chen, in at least Figs 2A-2C & 6 and [0051], lines 3-13: … the jamming device 600 includes a jamming-signal generating circuit 602 configured to generate a frequency-jamming signal having a center frequency and a bandwidth, a noise generating circuit 604 coupled to the jamming-signal generating circuit 602 and configured to control (modulate) the bandwidth of the frequency-jamming signal, …; and [0053]: … the noise signal can include a narrow-band noise, such as a narrow-band white Gaussian noise).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in the method or device of Kadambe, Sierens and Caldwell so that a frequency band with predetermined bandwidth can be jammed with Gaussian noise having normal frequency distribution.

Regarding claim 4, Chen further teaches that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected so that the frequency is identical to the detected frequency and that the waveform is Gaussian noise (Chen, in at least Figs 2A-2C & 6 and [0051], lines 3-13: … the jamming device 600 includes a jamming-signal generating circuit 602 configured to generate a frequency-jamming signal having a center frequency and a bandwidth, a noise generating circuit 604 coupled to the jamming-signal generating circuit 602 and configured to control (modulate) the bandwidth of the frequency-jamming signal, …; and [0053]: … the noise signal can include a narrow-band noise, such as a narrow-band white Gaussian noise).”

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464), Sierens and Caldwell (US 20170293019) in view of Coleman (US 20130023201).

Regarding claim 7, Kadambe, Sierens and Caldwell disclose the features of claim 1, but do not expressly disclose that A method to detect and jam an electromagnetic transmission according to claim 1 wherein information about the target wireless device is presented 
Coleman teaches that “A method to detect and jam an electromagnetic transmission according to claim 1 wherein information about the target wireless device is presented 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Coleman’s teaching in the method or device of Kadambe, Sierens and Caldwell in order to allow for frequency data entry (IF, bandwidth, gain, idle time, step frequencies), display signal classification and data logging ([0061]).

 	Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464), Sierens and Caldwell (US 20170293019) in view of Ookawa (US 20110063170).

Regarding claim 10, Kadambe, Sierens and Caldwell disclose the features of claim 9, but do not expressly disclose that A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one antenna.
Ookawa teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one antenna (Ookawa, in at least Abstract: … array antenna).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ookawa’s teaching in the method or device of Kadambe, Sierens and Caldwell in order to utilize a plurality of antennas to generate multiple signal lobes transmitting to different directions or angles without interfering with each other.

Regarding claim 13, Ookawa further teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 10, wherein system to detect and jam an electromagnetic transmission comprises at least two antennas and that the main lobes of each of the antennas are arranged to not coincide (Ookawa, in at least Fig. 3: there are three lobes that do not coincide).”

Regarding claim 14, Ookawa further teaches that “A system to detect and jam an electromagnetic transmission according to claim 13, wherein system to detect and jam an electromagnetic transmission comprises three antennas and that the main lobes of each of the three antennas are arranged to be perpendicular to each other (Ookawa, in at least Fig. 3: there are three lobes that do not coincide and number of antennas used in generating the lobes is design choice since beam-forming technique can employ more antennas to for a lobe that has more transmit power).”

 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464), Sierens and Caldwell (US 20170293019) in view of Holzheimer (US 20140035781).

Regarding claim 11, Kadambe, Sierens and Caldwell disclose the features of claim 9, but do not expressly disclose that A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one D-dot sensor.
Holzheimer teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one D-dot sensor (Holzheimer, in at least [0005], lines 2-8: … a radio frequency (RF) antenna comprises an array of impulse sensors to detect RF signals within a predetermined frequency range propagating in a surrounding environment, the array of impulse sensors arranged in a fixed configuration to provide multiple different polarizations and having at least one B-dot sensor or at least one D-dot sensor).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Holzheimer’s teaching in the method or device of Kadambe, Sierens and Caldwell so that a multi-polarization RF antenna including an array of impulse sensors for use in detecting RF signals in a predetermined frequency range propagating in a surrounding environment, the array of impulse sensors arranged in a fixed configuration to provide multiple different polarizations ([0006]).

Regarding claim 12, Holzheimer further teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 9. wherein the means to detect electromagnetic radiation is at least one B-dot sensor (Holzheimer, in at least [0005], lines 2-8: … a radio frequency (RF) antenna comprises an array of impulse sensors to detect RF signals within a predetermined frequency range propagating in a surrounding environment, the array of impulse sensors arranged in a fixed configuration to provide multiple different polarizations and having at least one B-dot sensor or at least one D-dot sensor).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648